Citation Nr: 0312699	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-33 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Whether clear and unmistakable error (CUE) was made in rating 
decisions which failed to assign an effective date earlier 
than January 14, 1992 for a 100 percent rating for paranoid 
schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from November 1980 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of the VA RO.  The issue 
on appeal was initially phrased as an earlier effective date 
for the assignment of the 100 percent rating.  In a June 2001 
Board remand, it was noted that de novo review of such issue 
was not legally sustainable as there were final rating 
actions that had to be dealt with.  The Board remanded the 
case in order to give the veteran an opportunity to fully set 
forth the specific instances of CUE upon which the current 
claim for an earlier effective date was based.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.    

2.  The veteran has failed to allege an error of fact or law 
in the October 7, 1992 and May 5, 1995 rating decisions that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
error.  


CONCLUSION OF LAW

Valid claims of CUE in the October 7, 1992 and May 5, 1995 
rating decisions have not been presented.  38 U.S.C.A. 
§§ 5100, et. seq., 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  

While the VCAA is potentially applicable to all pending 
claims, as held in Holliday v. Principi, 14 Vet. App. 280 
(2001), this is a situation where the VCAA can have no 
application, as a matter of law.  CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  While 
CUE, when demonstrated, may result in reversal or revision of 
a final decision on a claim for benefits, it is not by itself 
a claim for benefits. Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  

Thus, a "claimant", as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay, supra.  

The Board nevertheless notes that VA has sufficiently 
developed the claim.  VA has obtained all relevant and 
adequately identified evidence.  The RO has provided the 
veteran with notice of the laws and regulations pertaining to 
CUE, and he has also been notified of his procedural and 
appellate rights.  The Board notes that during the appeal 
process, he has exercised many of these rights.  

In this case, entitlement to service connection for a 
psychiatric disability, identified at that time as a 
schizophreniform disorder, was initially denied by a rating 
action dated in January 1985.  This determination was based 
primarily upon a VA psychiatric examination of the veteran in 
November 1984, upon which no signs of a thought disorder or 
of the schizophreniform disorder treated in service were 
found.  The only Axis I diagnosis reported on this 
examination of the veteran was of alcoholism, in remission.  
Although the veteran initiated an appeal of this denial by 
filing a timely notice of disagreement, he failed to perfect 
this appeal to the Board by filing a timely substantive 
appeal after the issuance to him of a statement of the case.  
See 38 C.F.R. § 20.200.  In the absence of an appeal to the 
Board, the January 1985 rating action thereby became 
administratively final.  See 38 C.F.R. § 3.104.  

Service connection for paranoid schizophrenia was 
subsequently granted based upon new and material evidence 
received in support of a reopened claim filed on July 26, 
1988, and the effective date of this grant of benefits was 
the date of the reopened claim.  See 38 C.F.R. § 3.400 
(q)&(r) (2002).  The veteran did not appeal the effective 
date of July 26, 1988 assigned for the grant of service 
connection, nor did he appeal the 50 percent schedular 
disability rating eventually assigned as the initial 
schedular rating for this disability from that date in 
unappealed rating actions dated in August 1990 and November 
1991.  These rating actions have also become administratively 
final in the absence of a timely appeal by the veteran.  

In an RO decision dated October 7 1992, an increased 70 
percent evaluation was granted for the veteran's service-
connected psychiatric disorder.  An effective date of 
September 1, 1991 was established as the date that it was 
medically ascertainable that the requirements for an 
increased evaluation were met.  It was noted that the veteran 
was discharged from a psychiatric hospitalization as of the 
September 1991 date and a temporary total rating was 
established prior to that time during his period of 
hospitalization.  

The veteran's initial claim for a total disability rating 
based upon individual unemployability was received on January 
14, 1992.  On the application form, VA Form 21-8940, he 
indicated that he had last worked on a full-time basis in 
December 1991.  In a November 1994 RO decision, a 100 percent 
evaluation for his service-connected paranoid schizophrenia 
was granted, effective December 28, 1993.  In a May 1995 
rating action, it was determined that the 100 percent rating 
for paranoid schizophrenia was warranted effective from 
January 14, 1992, the date of claim for a total disability 
evaluation.  The veteran was notified of this determination 
and of his appellate rights by letter dated May 24, 1995.  

The veteran initial challenge to the effective date of 
January 14, 1992 assigned for his total disability rating was 
not received until September 1996, too late to initiate an 
appeal from the May 1995 rating action which initially 
assigned that effective date.  See 38 C.F.R. § 20.302.  Thus, 
this rating determination is also administratively final.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2002).  There are also circumstances where 
finality may not accrue if there are records that should have 
been obtained which were not obtained.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); but see Tetro v. Gober, 14 
Vet. App. 100 (2000).  In any event, in view of the apparent 
final rating action, the Board can not proceed on the wrong 
legal basis.  See e.g., Barnett v. Brown, 8 Vet. App. 1 
(1995).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The United States Court of Appeals for Veterans 
Benefits has pointed out that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Moreover, merely to aver that there is CUE in a case is not 
sufficient to raise the issue.  Fugo, 6 Vet. App. at 43.  A 
claim of CUE must be specific as to when and how the error 
occurred; mere disagreement with how the facts were weighed 
and evaluated "can never rise to the stringent definition of 
CUE."  Fugo, 6 Vet. App. at 44.  Furthermore, CUE claims are 
limited to a review of the evidence of record at the time of 
the challenged rating action.  Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.  Where a claimant fails to reasonably raise a CUE 
claim as set forth above, there is no requirement to address 
the merits of the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

In the present case, the veteran seeks an earlier effective 
date for the current 100 percent disability rating for 
paranoid schizophrenia back to at least the July 1988 grant 
of service connection.  In addition, he has also indicated 
that the rating decision which granted a 70 percent 
evaluation for his service-connected psychiatric disorder 
should have been made effective from his original grant of 
service connection in 1988.  This would require the reversal 
of the final rating actions dated in October 1992 and May 
1995.  In an August 2001 statement in support of his claim, 
the veteran has so far indicated nothing more than a general 
disagreement with the effective date chosen by the RO.  He 
has pointed to no specific errors of fact or law in any of 
the prior final rating determinations discussed above.  In 
fact, he has not specifically identified the dates of the 
rating actions which would form the basis of a CUE motion.  

The veteran did not file an appeal within one year of the 
notification of the October 1992 and May 1995 RO decisions at 
issue.  Therefore, the decisions became final and will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  

Finality, however, may be vitiated in cases of grave 
procedural error.  Simmons v. West, 1 Vet. App. 84, 90 
(2000); Hayre v. West, 188 F.3d 1327, 1334 (Fed. Cir. 1999) 
(where there is a breach of the duty to assist in which VA 
fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal); see Tablazon 
v. Brown, 8 Vet. App. 359, 361 (1995).  In this case, the 
veteran has not alleged the existence of grave procedural 
error, including any error regarding the duty to assist.  

Although the decisions at issue became final, the Board has 
concluded that the veteran has not reasonably raised a claim 
of CUE pursuant to the stringent pleading requirements of 
Fugo, supra.  

The only allegation of CUE with respect to this issue is 
essentially that the RO improperly weighed or evaluated the 
evidence, and this cannot constitute CUE. Fugo, supra.  In 
this case, the veteran has stated that, in his opinion, the 
October 1992 and May 1995 RO decisions granting increased 
ratings, should have been made effective in 1988, when 
service connection was initially established.  The veteran 
failed to offer any specifics regarding any errors of fact or 
law in either of the prior final rating actions.  He simply 
noted his disagreement with the effective dates which were 
assigned.  Thus, the veteran's assertions reflect nothing 
more than a disagreement with how the evidence was properly 
weighed or evaluated.  The veteran has not raised an argument 
that the correct facts, as they were known at the time, were 
not fully adjudicated.  

Because the veteran has failed to reasonably raise, i.e., 
plead, a valid CUE claim with respect to the rating decisions 
at issue, there is no need to address the issue of CUE with 
respect to the merits of these decisions.  Accordingly, the 
claims are denied because of the absence of legal merit or 
lack of entitlement under the law. See Luallen, 8 Vet. App. 
at 95; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The unappealed rating decisions of October 7, 1992 and May 5, 
1995, were not clearly and unmistakably erroneous, and thus, 
the motion for revision or reversal is denied and an 
effective date earlier than January 14, 1992 for the award of 
a 100 percent rating for paranoid schizophrenia on the basis 
of CUE is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

